03/24/2022
                  IN THE COURT OF APPEALS OF TENNESSEE
                              AT NASHVILLE
                              Assigned on Briefs March 2, 2022

  STATE OF TENNESSEE EX REL. CARLA D. GIFFORD v. DANIEL S.
                       GREENBERG

                  Appeal from the Circuit Court for Williamson County
                 Nos. 2021-108, 002254686 Joseph A. Woodruff, Judge
                        ___________________________________

                              No. M2021-00510-COA-R3-CV
                          ___________________________________

Daniel Greenberg appeals the order of the Circuit Court for Williamson County (the “trial
court”), enrolling a California judgment under which Mr. Greenberg is obligated to pay
child support to his ex-wife. Because his brief is not in compliance with Tennessee Rule
of Appellate Procedure 27, Father’s issues are waived and his appeal must be dismissed.

                 Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

KRISTI M. DAVIS, J., delivered the opinion of the Court, in which J. STEVEN STAFFORD,
P.J., W.S. and W. NEAL MCBRAYER, J., joined.

Daniel Greenberg, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter, and Amber L. Barker, Assistant
Attorney General for the appellee, the State of Tennessee.

                                 MEMORANDUM OPINION1

       This appeal arises from a child support dispute that originated in California. The
original child support order was entered July 18, 2018, by the Superior Court of California
in Orange County. The order provides that Daniel Greenberg (“Father”) shall pay Carla
Gifford (“Mother”) $1,344.00 per month, plus an arrearage payment of $250.00 per month.

      1
          Rule 10 of the Tennessee Court of Appeals Rules provides:

      This Court, with the concurrence of all judges participating in the case, may affirm, reverse
      or modify the actions of the trial court by memorandum opinion when a formal opinion would
      have no precedential value. When a case is decided by memorandum opinion it shall be
      designated “MEMORANDUM OPINION,” shall not be published, and shall not be cited or
      relied on for any reason in any unrelated case.
The State of Tennessee (the “State”), on behalf of Mother, filed a notice of enrollment of
foreign judgment in the trial court on March 16, 2021, to which Father objected. A hearing
was held, and the trial court entered an order on April 27, 2021, concluding that the
California judgment was entitled to full faith and credit in Tennessee. From this order,
Father appeals.

       Father is proceeding in this appeal, as he did in the trial court, pro se. Nonetheless,
Father “must comply with the same standards to which lawyers must adhere.” Watson v.
City of Jackson, 448 S.W.3d 919, 926 (Tenn. Ct. App. 2014). As we have previously
explained:

       Parties who decide to represent themselves are entitled to fair and equal
       treatment by the courts. The courts should take into account that many pro se
       litigants have no legal training and little familiarity with the judicial system.
       However, the courts must also be mindful of the boundary between fairness
       to a pro se litigant and unfairness to the pro se litigant’s adversary. Thus, the
       courts must not excuse pro se litigants from complying with the same
       substantive and procedural rules that represented parties are expected to
       observe.

Id. at 926–27 (quoting Jackson v. Lanphere, No. M2010-01401-COA-R3-CV, 2011 WL
3566978, at *3 (Tenn. Ct. App. Aug. 12, 2011)).

       We cannot proceed with the present appeal because Father has failed to comply with
the procedural rules applicable to this Court. The Tennessee Rules of Appellate Procedure
provide that an appellant’s brief shall contain:

       (1) A table of contents, with references to the pages in the brief;

       (2) A table of authorities, including cases (alphabetically arranged), statutes
       and other authorities cited, with references to the pages in the brief where
       they are cited;

       (3) A jurisdictional statement in cases appealed to the Supreme Court directly
       from the trial court indicating briefly the jurisdictional grounds for the appeal
       to the Supreme Court;

       (4) A statement of the issues presented for review;

       (5) A statement of the case, indicating briefly the nature of the case, the
       course of proceedings, and its disposition in the court below;



                                             -2-
       (6) A statement of facts, setting forth the facts relevant to the issues presented
       for review with appropriate references to the record;

       (7) An argument, which may be preceded by a summary of argument, setting
       forth:

              (A) the contentions of the appellant with respect to the issues
              presented, and the reasons therefor, including the reasons why the
              contentions require appellate relief, with citations to the authorities
              and appropriate references to the record (which may be quoted
              verbatim) relied on; and

              (B) for each issue, a concise statement of the applicable standard of
              review (which may appear in the discussion of the issue or under a
              separate heading placed before the discussion of the issues);

       (8) A short conclusion, stating the precise relief sought.

Tenn. R. App. P. 27(a).

       Father’s brief does not contain a statement of the issues presented for review, and,
as best we can discern, Father has failed to raise any cognizable issues in the body of the
brief. Appellate review generally extends only to those issues presented for review, see
Tenn. R. App. P. 13, and this omission is not a mere technical violation of Rule 27. See
Owen v. Long Tire, LLC, No. W2011-01227-COA-R3-CV, 2011 WL 6777014, at *4
(Tenn. Ct. App. Dec. 22, 2011) (“The requirement of a statement of the issues raised on
appeal is no mere technicality.”). Indeed, “this Court is not charged with the responsibility
of scouring the appellate record for any reversible error the trial court may have
committed.” Id.; see also Cartwright v. Jackson Cap. Partners, LP, 478 S.W.3d 596, 614
(Tenn. Ct. App. 2015) (internal quotations and bracketing omitted) (“The Rules of
Appellate Procedure do not contemplate that an appellant may submit one blanket issue as
to the correctness of the judgment and thereby open the door to argument upon various
issues which might affect the correctness of the judgment.”).

        Here, rather than bringing specific errors of the trial court to light, Father attempts
to state an original cause of action against the trial court judge and others, explaining in his
“statement of the case”:

       The Appellant Daniel Greenberg brings this action for damages against
       Judge Woodruff and District Attorney Jennifer Cole for violations of the
       Constitution and the Federal Racketeering and the Racketeer Influenced and
       Corrupt Organizations Act (“RICO”), 18 U.S.C. § 1961, et seq[.], violation


                                             -3-
       of Due Process of Law by Superior Court, Orange County and violation of
       the Constitutional Rights of the Appellant[.]

Father concludes his brief by seeking “an action against Judge Woodruff” as well as
damages in the amount of $10,000,000.00. At several points in the brief, Father does allege
that his Constitutional rights, including the right to Due Process, his rights under the Fifth
and Eighth Amendments, and his rights pursuant to the Brady doctrine have been violated.
Even if these assertions could be construed as properly raised issues, however, Father
develops no legal argument as to how those rights were actually violated. Our inability “to
discern whether [Father] ha[s] supported [his] issues with proper argument is not without
significance in light of the directive in Rule 27(a)(7)(A) that the ‘contentions of the
appellant with respect to the issues presented, and the reasons therefor, including the
reasons why the contentions require appellate relief,’ be set forth adequately in the
argument.” Heflin v. Iberiabank Corp., 571 S.W.3d 727, 734 (Tenn. Ct. App. 2018)
(quoting Tenn. R. App. P. 27(a)(7)). While Father clearly takes issue with the enrollment
of the California judgment, he simply has not articulated any specific error for review. See
id. (“It must be clear that a party has constructed an argument regarding his or her position
on appeal; if not, the matter is subject to waiver.”).

       While Father’s failure to present issues and a properly supported argument is the
primary deficiency in his brief, other omissions are not insignificant. For instance, Father’s
brief does not contain citations to the appellate record. See O’Shields v. City of Memphis,
545 S.W.3d 436, 443 (Tenn. Ct. App. 2017) (issues waived due to failure to cite to the
appellate record). Father’s brief also lacks a table of authorities with references to the
pages of the brief where such authorities are cited. See Tenn. R. App. P. 27(a)(2); see also
Murray v. Miracle, 457 S.W.3d 399, 403 (Tenn. Ct. App. 2014) (appeal dismissed when
appellant failed to raise issues for review, table of authorities was not compliant with Tenn.
R. App. P. 27(a)(2), and “the purported argument section of [the] brief contain[ed] no
references whatsoever to the record and no citations to authorities”).

       Consequently, Father has substantially failed to comply with Tenn. R. App. P. 27.
This failure is so substantial that, notwithstanding his pro se status, it cannot be overlooked;
although we “are mindful of [Father’s] pro se status[,]” we cannot write the brief for him
or “create arguments or issues where none are otherwise set forth.” Murray, 457 S.W.3d
at 402. Any issues Father has attempted to raise are therefore waived, and his appeal must
be dismissed.

         Based on the foregoing, the appeal of Daniel Greenberg is hereby dismissed. Costs
of this appeal are taxed to the appellant, Mr. Greenberg.


                                                   _________________________________
                                                   KRISTI M. DAVIS, JUDGE

                                             -4-